                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 SAMMY BRIAN MORRIS,

               Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-272

        v.

 CHATHAM COUNTY C.N.T. DIVISION;
 BLOOMINGDALE POLICE
 DEPARTMENT; OFFICER JOHN DOE 1;
 CHATHAM COUNTY POLICE
 DEPARTMENT; and OFFICERS JOHN
 DOES 2-4,

               Defendants.


                                          ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s January 7, 2019 Report and Recommendation, (doc. 7), to which Plaintiff filed

Objections, (doc. 13). For the reasons set forth below, the Court OVERRULES Plaintiff’s

Objections and ADOPTS the Report and Recommendation as the opinion of the Court.

Consequently, the Court DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint against

Chatham County Narcotics Team. The Court also DISMISSES WITHOUT PREJUDICE any

attempted complaint against Bloomingdale Police Department and Chatham County Police

Department.

       In his objections, Morris protests that his claims against the Bloomingdale Police

Department and the Chatham County Counter Narcotics Team (“C.N.T.”) should be approved for

service because the individual officers who injured him were operating in their “official and

individual capacit[ies].” (Id. at 2.) As an initial matter, the complaint does not set forth any
claims against the Bloomingdale Police Department. Even if it had, Police Departments, and by

extension their subdivisions, are not entities subject to suit under § 1983. Lovelace v. DeKalb

Cent. Prob., 144 F. App'x 793, 795 (11th Cir. 2005) (county police department not a legal entity

subject to suit under § 1983); Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992) (sheriff and

police departments are not considered legal entities subject to suit), cited by Bunyon v. Burke Cnty.,

285 F. Supp. 2d 1310, 1328 (S.D. Ga. 2003). To the extent Morris believes that the department

is responsible as the officers’ employer, claims against local governments, government officials,

or supervisors brought pursuant to § 1983 cannot be based upon theories of respondeat superior

or vicarious liability. See Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981); Monell v. Dep’t of Soc.

Servs. of New York, 436 U.S. 658, 691 (1978); Brown v. Crawford, 906 F.2d 667, 671 (11th Cir.

1990). That is, a governmental entity cannot be held liable just because it employs a tortfeasor.

The CNT, Chatham County Police Department, and Bloomingdale Police Department are not

viable defendants. Thus, any claims against either Chatham County Police Department, the

C.N.T., or the Bloomingdale Police Department are DISMISSED. This case will proceed against

the four unnamed police officers. 1

        A few other orders of business, Plaintiff has requested that he be appointed counsel. (Doc.

10.) In this civil case, however, plaintiff has no constitutional right to the appointment of counsel.

Wright v. Langford, 562 F. App’x 769, 777 (11th Cir. 2014) (citing Bass v. Perrin, 170 F.3d 1312,

1320 (11th Cir. 1999)). “Although a court may, pursuant to 28 U.S.C. § 1915(e)(1), appoint

counsel for an indigent plaintiff, it has broad discretion in making this decision, and should appoint



1
   Plaintiff appears to request that certain discovery be made to ascertain the names of the officers involved
in this suit. Doc. 13 at 3. However, the Court notes that waivers on behalf of CNT Agent Woodruff, doc.
16, CNT Agent J. Hood, doc. 18, and CNT Agent Krouse, doc. 20, have been filed with this Court. The
Court will DEFER ruling on such a request until such time as a response has been made by the
Bloomingdale Police Department.


                                                      2
counsel only in exceptional circumstances.” Wright, 562 F. App’x at 777 (citing Bass, 170 F.3d

at 1320). Appointment of counsel in a civil case is a “privilege that is justified only by exceptional

circumstances, such as where the facts and legal issues are so novel or complex as to require the

assistance of a trained practitioner.” Fowler v. Jones, 899 F.2d 1088, 1096 (11th Cir. 1990)

(citing Poole v. Lambert, 819 F.2d 1025, 1028 (11th Cir. 1987), and Wahl v. McIver, 773 F.2d

1169, 1174 (11th Cir. 1985)).

       The “key” to assessing whether counsel should be appointed “is whether the pro se litigant

needs help in presenting the essential merits of his or her position to the court. Where the facts

and issues are simple, he or she usually will not need such help.” McDaniels v. Lee, 405 F. App’x

456, 457 (11th Cir. 2010) (quoting Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)). A review

of the record and pleadings in this case reveals no such “exceptional circumstances” warranting

the appointment of counsel.

       Though plaintiff is incarcerated, this Court has repeatedly found that “prisoners do not

receive special consideration notwithstanding the challenges of litigating a case while

incarcerated.” See, e.g., Hampton v. Peeples, 2015 WL 4112435 at *2 (S.D. Ga. July 7, 2015).

“Indeed, the Eleventh Circuit has consistently upheld district courts’ decisions to refuse

appointment of counsel in 42 U.S.C. § 1983 actions similar to this case for want of exceptional

circumstances.” Id. (citing Smith v. Warden, Hardee Corr. Inst., 597 F. App’x 1027, 1030 (11th

Cir. 2015); Wright, 562 F. App’x at 777; Faulkner v. Monroe Cty. Sheriff's Dep’t, 523 F. App’x

696, 702 (11th Cir. 2013); McDaniels, 405 F. App’x at 457; Sims v. Nguyen, 403 F. App’x 410,

414 (11th Cir. 2010); Fowler, 899 F.2d at 1091, 1096; Wahl, 773 F.2d at 1174). This case is not

so complex, legally or factually, as to prevent plaintiff from presenting “the essential merits of his

position” to the Court.     Indeed, Morris has already demonstrated an exceptional ability to




                                                  3
succinctly set forth the events as they transpired and describe the roles of the defendants involved.

His request for appointment of counsel (doc. 10) is DENIED.

       Finally, plaintiff has filed a Motion to Amend the Complaint. (Doc. 14.) That document

purports to “add[] statement of facts and relief section.” (Id.) Insofar as this document purports

to add to rather than superseded plaintiff’s initial complaint, (doc. 1), plaintiff’s motion is

GRANTED. However, plaintiff is warned that a further amendment will supersede all previous

versions of his complaint and therefore must be complete in itself.

       SO ORDERED, this 1st day of March, 2019.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                 4
